Citation Nr: 0535047	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  05-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
November 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in October 
2005.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's bipolar disorder is currently productive of 
subjective complaints of irritability, outbursts of anger, 
and depression; objective findings include panic attacks in 
the middle of the night, impaired judgment, constricted range 
of affect, mood swings, social isolation, poor memory, 
difficulty at work, and a history of suicidal ideation; there 
is no evidence of current suicidal or homicidal ideation, 
obsessional rituals, impaired impulse control, neglect of 
personal hygiene, spatial disorientation, or near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 
2.  The criteria for a 50 percent rating for bipolar disorder 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9432 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in March 2004, prior to the initial 
decision on the claim in June 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
The RO specifically informed the veteran in the March 2004 
letter as to what kinds of evidence was needed to 
substantiate the increased rating claim.  The veteran was 
informed that evidence towards substantiating his claim would 
be evidence that his bipolar disorder had worsened in 
severity.  The June 2004 rating decision and the   September 
2004 statement of the case (SOC), in conjunction with the 
March 2004 letter, sufficiently notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claim.  Thus, the Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, reports of VA 
examination, lay statements, and employment records have been 
obtained in support of the claim on appeal.  The veteran 
presented testimony before the Board in October 2005.  The 
transcript has been obtained and associated with the claims 
folder.

The Board notes that the veteran submitted VA outpatient 
treatment records, employment records, and lay statements 
after the September 2004 SOC was issued.  However, the 
veteran waived initial RO consideration of the additional 
evidence.  Thus, a remand for preparation of a supplemental 
statement of the case (SSOC) is not necessary.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The veteran contends that his service-connected bipolar 
disorder warrants a rating in excess of 30 percent due to 
such symptoms as panic attacks, depression, irritability, 
anger, social isolation, and difficulty at work.  

The veteran's bipolar disorder is currently rated as 30 
percent under 38 C.F.R. § 4.130, Diagnostic Code 9432.  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events). See 38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1996 and 2004; VA outpatient treatment and 
hospitalization records dated between 1996 and 2005; lay 
statements; employment records from the United States Postal 
Service; and the transcript of the veteran's October 2005 
hearing before the Board.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's 
bipolar disorder more closely approximates the criteria for a 
50 percent rating. 
In this regard, upon VA examination in March 1996, the 
veteran complained of depression, sleeplessness, and social 
isolation.  His mood and affect were dysphoric.  VA 
outpatient treatment records dated in August 1996 note the 
veteran was positive for suicidal ideation with no well-
formed plan.  

Treatment notes dated between 1997 and 1998 show the veteran 
experienced irritability, sleeplessness, and loss of temper.  
Entries also indicate the veteran missed approximately one 
day of work per week.

In December 1999, the veteran was hospitalized for a 
depressive episode lasting three to nine days.  He reported 
job stress and anger with dealing with his supervisor.  

Employment records from the United States Postal Service 
reveal the veteran requested leave from work under the Family 
and Medical Leave Act (FMLA) in April 1999.  "Request for or 
Notification of Absence" forms from the veteran's employer 
show the veteran missed days from work during 1998 and 1999 
using a combination of annual leave, sick leave, leave 
without pay, and FMLA.

Upon VA examination in June 2000, the veteran complained of 
depression, irritability, anxiety, and sleeplessness.  His 
affect and mood were depressed.  The examiner noted mood 
swings and difficulty concentrating and getting along with 
others.  The veteran was assigned a Global Assessment of 
Functioning (GAF) scale score reflecting moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  The examiner concluded 
the veteran's disorder while controlled by medication, 
resulted in time off from work and interpersonal difficulties 
at work presenting him with a moderate degree of impairment 
in social and occupational functioning.

VA outpatient treatment records dated between 2001 and 2005 
reveal the veteran repeatedly complained of panic attacks 
during the middle of the night.  He reported waking up 
gasping for air.  Testing was negative for sleep apnea.  The 
veteran further complained of irritability, depression, mood 
swings, and difficulty at work. 
Upon VA examination in April 2004, the examiner noted the 
veteran had worked full time since 1996 and had missed 
approximately 35 days per year because of his bipolar 
disorder.  The examiner also noted the veteran and his wife 
had participated in couple's therapy because they had been 
fighting.  The veteran reported manic symptoms including 
racing thoughts, rambling speech, increased energy, and 
increased spending.  His depressive symptoms were described 
as decrease in appetite, increased sleep, depressed mood, 
crying, decreased energy and motivation, and irritability.  

The examiner found a history of suicidal ideation.  The 
veteran denied active suicidal ideation.  He did indicate 
that he thought about dying "all the time."  The veteran 
stated his memory had worsened.  The panic attacks were 
noted.   The veteran's range of affect was constricted.  He 
was again assigned a GAF of 55 indicating moderate symptoms.  
The examiner concluded the veteran appeared to be more 
distressed by his lack of interpersonal relationships since 
his last examination in June 2000.

Lay statements from the veteran's coworkers indicate the 
veteran was irritable and moody at work.  They noted the 
veteran missed work, cried often, had outbursts of anger, and 
was incoherent at times.  A statement from the veteran's 
supervisor noted diminished work performance, absenteeism, 
difficulty dealing with job stress, and lack of sound 
judgment.  The veteran's wife revealed the veteran lacked 
focus and concentration.  She noted he was afraid to drive 
for fear of getting lost and often stayed in bed sleeping and 
crying.  She stated the veteran had outbursts of anger, was 
anxious, and irritable.  The overall indication was that her 
marriage to the veteran was quite difficult due to his 
bipolar disorder.

An August 2001 letter from the veteran's Acting Maintenance 
Manager indicated the veteran was not permitted to apply for 
a Maintenance Supervisor Position because of poor attendance.  

Finally, the veteran and his wife presented testimony before 
the Board in October 2005.  The veteran testified that he 
experienced approximately two to three panic attacks a week.  
He indicated they included shortness of breath and last from 
five to fifteen minutes.  He also stated that he had memory 
loss, sleeplessness, missed work, mood swings, and anger.  He 
denied weekly outpatient therapy and indicated that he only 
went every three months for evaluation and prescription 
refills.

While a 50 percent rating is warranted, there is no objective 
medical evidence to warrant a 70 percent rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  There is no current evidence 
of: suicidal ideation; obsessional rituals which interfere 
with routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Difficulty in adapting to stressful circumstances 
(including work or a work like setting) and an inability to 
establish and maintain effective relationships are provided 
for in the increased 50 percent rating.  In reaching the 
foregoing determinations, the Board has considered the 
clinical manifestations of the veteran's bipolar disorder, 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the
Board notes the RO did not grant increased compensation 
benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's bipolar disorder has not 
required frequent inpatient care.  While the evidence of 
record indicates the veteran has missed days of work due to 
his bipolar disorder, he has remained employed on a full-time 
basis since 1996.  The increased 50 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his bipolar disorder.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this matter.


ORDER

Entitlement to a 50 percent rating for bipolar disorder is 
granted subject to controlling regulations affecting the 
payment of monetary awards.  



	                        
____________________________________________
	KATHLLEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


